Citation Nr: 9900103	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-17 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to July 
1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reopened the veterans previously-denied claim 
for service connection for residuals of a back injury and 
then denied that claim on the merits.  The veteran filed a 
notice of disagreement in May 1993, and was sent a statement 
of the case in December 1993.  The veteran then filed a 
January 1994 VA Form 9 substantive appeal, perfecting his 
appeal.  He was afforded a personal hearing in March 1994.  

This claim was originally presented to the Board in June 
1996, at which time it was remanded for additional medical 
development.  It has now been returned to the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends his current back disability is the 
result of an injury to the back received in service; hence, 
service connection is warranted for this disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that after resolving reasonable 
doubt in the veterans favor, the evidence supports the claim 
for service connection for status post operative diskectomy, 
L5-S1. 


FINDINGS OF FACT

1.  The veteran sustained a low back injury in service, at 
which time he was diagnosed to have lumbosacral strain.  

2.  The veterans in-service back injury weakened the L5-S1 
disc, for which a diskectomy was accomplished in 1993. 


CONCLUSION OF LAW

Granting the veteran the benefit of the doubt, the criteria 
for establishing service connection for status post operative 
diskectomy, L5-S1, are met.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veterans service medical records, he had no 
lower back disability at the time he entered service in 
October 1960.  However, in October 1961, he was treated for 
lower back pain which had been present since an August 1961 
motor vehicle accident.  A lumbosacral strain was diagnosed, 
and the veteran returned to duty.  In November 1961, the 
veteran again reported lower back pain, which was worse on 
lifting.  No diagnosis was entered, and the veteran was 
returned to duty.  At the time of his discharge in July 1963, 
no lower back disability was noted.  

In June 1981, the veteran filed a claim for service 
connection for a back disability.  This was denied in a 
September 1981 rating decision, and a timely notice of 
disagreement was not filed.  

Subsequently, the veterans back was injured while he was 
working for the VA in 1984, according to a VA medical report.  

In August 1992, the veteran filed an application to reopen 
the previously-denied claim of service connection for a back 
disability.  In support of his claim he submitted additional 
medical evidence, highlights of which will be discussed 
below.  In an April 1993 written statement by a VA physician, 
the veteran was diagnosed to have a herniated lumbar disc.  
The doctor was of the opinion that the service medical 
records demonstrated a back injury sustained while on active 
duty.  The physician further stated that there was no way to 
medically connect the in-service injury to his current 
herniated lumbar disc problem, but it was within the realm of 
possibility that trauma from this accident could have 
weakened the offending disc resulting in his current problem.  

The veteran has also submitted the written lay statements of 
friends and relatives who state the veteran complained of 
back pain in the years following service.  

A personal hearing was afforded the veteran in March 1994.  
He testified that he was involved in a motor vehicle accident 
while stationed in France, and thereafter, he had recurring 
episodes of back pain.  He ultimately had back surgery in 
1993.  

The veterans appeal was first presented to the Board in June 
1996, at which time it was remanded to obtain additional 
medical evidence.  He was afforded a VA medical examination 
in May 1997.  The physician who conducted that examination, 
reviewed the medical file and examined the veteran, 
diagnosing him to have:

Status post op diskectomy L5-S1, April 1993, with 
decreased function of the back noted on physical 
examination and movement reducing pain. 

As to the etiology of the veterans spinal disc problem, the 
examiner stated that it was his professional opinion that, 

. . . it is more likely than not that [the 
veterans] disc surgery resulted from [the 
veterans] injury falling in the kitchen of VAMC 
Salem in 1984.  It is also obvious that he has back 
injuries from his active duty experience. . . . 
this certainly could have produced some weakness in 
the lower back, with further back injury causing a 
protrusion of the disc, resulting in the diagnosis 
of HNP leading to the back surgery of April 1993 
and removal of said disc at L5-S1.    

The prior denial was continued by the RO, and veterans claim 
was returned to the Board.  


Analysis

Service connection is warranted for any current disability 
caused by a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. 

The veteran's claim for service connection for a lumbosacral 
spinal disability is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a).  The relevant evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with this claim.  

In support of his claim, the veteran has submitted the 
medical and lay evidence noted above.  The medical evidence 
of record indicates a current low back disability with a 
diagnosis that includes status post operative diskectomy, L5-
S1.  The veterans service medical records support his 
testimony of a motor vehicle accident in August 1961 and 
subsequent treatment for lower back pain.  He also has 
testified at his personal hearing of a continuity of 
symptoms, including lower back pain, since that time, and 
written and signed statements from relatives and friends 
reveal the veteran had persistent lower back pain after his 
separation from service.  This evidence is certainly 
indicative of a continuity of symptoms since his initial in-
service injury.  38 C.F.R. § 3.303(b).  Moreover, two VA 
physicians have suggested a possible nexus between the 
veterans current lumbosacral spinal disability and his in-
service injuries.  As indicated above, in an April 1993 
written statement, a VA physician stated that it was within 
the realm of possibility that trauma from the veterans in-
service accident could have weakened his lumbosacral spine, 
resulting in his disc problem.  This opinion was supported by 
the VA physician who examined the veteran in May 1997.  At 
that time, the examiner stated that while it was likely the 
veterans current back problem and resultant surgery were 
directly due to his 1984 on-the-job injury, the back injury 
in service likely weakened the veterans back, thereby 
initiating the chain of events that eventually led to the 
surgical removal of the disc at L5-S1.  

On the forgoing record, the Board is of the opinion that 
there is a reasonable doubt as to whether the back injury the 
veteran sustained in service, resulted in a chronic low back 
weakness, that materially contributed to the disc problems at 
L5-S1, which was surgically addressed in 1993.  When, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, such doubt shall be resolved 
in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Having reviewed the evidence in this case, the 
Board concludes that its unique facts warrant the application 
of the reasonable doubt doctrine.  Granting the veteran every 
benefit of the doubt, the Board finds that the back injury 
the veteran sustained in service caused chronic low back 
weakness, that resulted in a herniated disc at L5-S1, which 
was surgically removed in 1993.  Accordingly, service 
connection is warranted for status post operative diskectomy, 
L5-S1. 

ORDER

Service connection for status post operative diskectomy, L5-
S1 is granted. 


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
